Plaintiff Sachs, the assignee of the owner in equity of 845 West End avenue, now in foreclosure, brings an action against the agent of the premises to recover a balance of rents collected during the month of January, 1934. The plaintiff Metropolitan Life Insurance Company, which obtained the appointment of a receiver in foreclosure on February 1, 1934, claims these rents. Judgment appealed from modified to the extent that the judgment in favor of the plaintiff William Sachs for $380.01 is reversed and judgment directed for the defendant Sharp & Nassoit Management Corporation, with costs to said defendant against the plaintiff Sachs, on the ground that the rents which were the subject of this claim are the property of the receiver; and as so modified, the judgment is affirmed, with one bill of costs of this appeal to the appellant Metropolitan Life Insurance Company and the respondent Sharp & Nassoit Management Company against the appellant Sachs. Settle order on notice. Present — McAvoy, Townley, Untermyer, Dore and Cohn, JJ.